DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 12/3/2020. Claim 1 has been amended, claims 3 and 5 have been cancelled no new claims have been added, and thus claims 1-2, 4 and 6 are pending.
Specification
The amendment filed 12/3/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Also shown in FIG. 1, the outer peripheral structure 31 may be curved and may adopt a substantially pyramidal-shaped profile for proper fitment with human patients”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that The specification does not disclose the claimed limitation “wherein the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients”. Thus, this limitation is considered new matter.
Claims 2, 4, and 6 are rejected because of their dependency upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. 4,498,472) in view of Fenton (U.S. PG Pub. 2011/0203589) in further view of Barney (U.S. PG Pub. 2002/0073934) in further view of Schwarz (U.S. Pat. 3,796,216).
Regarding claim 1, Tanaka discloses a portable artificial respirator comprising: a single flexible air chamber having a shape of a cylinder having an air passage formed open on an underside thereof, a plurality of folds formed along an outer periphery thereof in such a manner as to be foldedly compressed by means of pressure applied downwardly and to be restored and expanded upwardly when the pressure is released (Col. 1 Lines 50-64 discloses a device  being similar in construction to the type used when administering oxygen resuscitation; Col. 2 Lines 3-26 discloses an air supply vessel being an accordion pleated structure made of a thin flexible material made of rubber, expanding and contracting during breathing and collapsing; Fig. 1 and 2 shows vessel (14) connected to mask (12) with multiple folds; air 
Tanaka does not disclose a grasping rod located and terminated about a top surface of the flexible air chamber in a vertical direction in such a manner as to be fitted to a user's fingers, so that the grasping rod is fitted to the space between the user's fingers, and when his or her palm presses the top surface of the flexible air chamber, the flexible air chamber is compressed; 1App. No. 15/572,879Attorney Docket: 7021PAT08wherein the mask is made from a flexible silicone rubber sheet; wherein the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients; wherein the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients; the tube is downwardly tapered the single air chamber to the mask.
However, Fenton teaches a manual operated ventilating element such as a bellows for administering artificial respiration (Abstract; Par. [0021]); a grasping rod located and terminated about a top surface of the flexible air chamber in a vertical direction in such a manner as to be fitted to a user's fingers, so that the grasping rod is fitted to the space between the user's fingers, and when his or her palm presses the top surface of the flexible air chamber, the flexible air chamber is compressed (Par. [0022] discloses a handle attached to a plate and the handle projecting away from the chamber body; Par. [0027 discloses forcing the handle down thus compressing the chamber; Fig. 1 and 2 show handle (30) with a head wider than the neck of the handle thus having a larger diameter; Fig. 3 shows close end (12) between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a grasping handle and a tapered tube as taught by Fenton. The skilled artisan would have been motivated to make the modification so that a skilled operator can provide the correct volume of the gas for inhalation by feel, without the cost, complexity and reliability issues associated with an automatic ventilation system (Fenton, Par. [0005]). additionally, the use of a grasping handle would make it easier for the user to expand and contract the bellows of Tanaka. Further, a well-known fitting between a tapered female tube between a ventilating element and a patient to reasonably provide an appropriate seal for a ventilation tapered male tube.
The modified device of Tanaka does not disclose wherein the mask is made from a flexible silicone rubber sheet; wherein the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients; 
However, Barney teaches a mask for gas delivery to be used by a variety of patients including, dogs, horses, humans and other mammals (Par. [0037]; the mask is made from a flexible silicone rubber sheet (Par. [0041] discloses the use of flexible material such as silicone; Par. [0043] discloses the mask as being a tapered sheet; Fig. 3C shows mask (111) as a sheet like structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a flexible silicone rubber sheet as taught by Barney. The skilled artisan would have been motivated to make the modification to provide a mask that is particularly adaptable to accommodate the size variation in users (Barney, Par. [0008]).
	Barney does not teach wherein the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients; 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a pyramidal shaped mask without any elastic bands as taught by Schwarz. The skilled artisan would have been motivated to make the modification to provide a mask that will fit the contours of the patient’s face and can be easily applied and removed from a patient’s face.
	The modified device as described above would comprise the grasping rod, the single flexible air chamber, tube and the mask as a single unit. Further, the modified device as described above is capable of functioning such that the flexible silicone sheet construction of the mask permits a space to form between a portion of the mask and a face of the human patient when the mask is partially lifted from the face of the human patient to draw external oxygen into the single flexible air chamber as the single air chamber automatically expands by an elasticity of the single flexible air chamber.
Regarding claim 2, the modified device of Tanaka further discloses the plurality of folds of the flexible air chamber comprises protruding portions and depressed portions successively connected to each other in a zigzag form in upward and/or downward directions on a sectional shape thereof (Tanaka, Col. 1 Lines 31-41 discloses an accordion pleated flexible vessel; Col. 2 Lines 3-15 discloses a flexible pleated vessel to expand, and contract during breathing as well as collapsing; Fig. 1 and 2 show the pleated vessel (11) with a plurality of folds).
Regarding claim 4, the modified device of Tanaka further discloses the grasping rod comprises a grasping head located on top thereof, and the grasping head has a larger diameter than the grasping rod (Fenton, Fig. 1 and 2 show handle (30) with a head wider than the neck of the handle thus having a larger diameter).
Regarding claim 6, the modified device of Tanaka further discloses the flexible air chamber is valve-less (Tanaka, Fig. 1 and 2 do not show any valve arrangement; nor do the specification disclose the use of a valve).
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant argues figure 1 does in fact show the outer peripheral structure of the mask is curved and adopts a substantially pyramidal shaped profile for proper fitment with human patients and thus does not warrant a 35 U.S.C. 112(a) new matter rejection. However, it is not seen how the mask of Fig. 1 shows a pyramidal shape. Further, the originally filed specification and claims does not teach the outer peripheral structure of the mask is “substantially pyramidal”. At best figure 1 demonstrates that the outer peripheral structure of the mask is substantially triangular and thus the 35 U.S.C. 112(a) new matter rejection is maintained. 
Applicant’s arguments with respect to claim(s) 1-2, 4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant argues the prior art fails to disclose “the flexible silicone sheet construction of the mask permits a space to form between a portion of the mask and a face of the human patient when the mask is partially lifted from the face of the human patient to draw external oxygen into the single flexible air chamber as the single flexible air chamber automatically expands by an elasticity of the single flexible air chamber”. However, the prior art can function and is capable of achieving the claimed limitation
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	12/30/2020

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785